The judgment of the Supreme Court was entered,
Per Curiam.
We must give to the finding of the court below upon the question of fact, all the effect which the report of an auditor would have had. To reverse we must convict of palpable error. There was evidence from which the conclusion arrived at might very reasonably be drawn. A witness present testified that Light said in the presence of Gingrich, that his wife must be secured or she wouldn’t release or sign off. If a second mortgage only was meant, Gingrich’s assent was unnecessary. Something more was intended. His conversation with B.igler subsequently shows that he understood it was' to be a first mortgage. No objection has been raised to the decree that the fund was not in court.
Decree affirmed and .appeal dismissed at the costs of the appellant.